In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-03-00042-CR
______________________________


STEPHEN ANTHONY ROCKINS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 29981-B


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Stephen Anthony Rockins appeals from his conviction, on his plea of guilty, to
unlawful possession of a firearm by a felon.  Rockins pled guilty to this offense and to
attempted murder, and also pled true to the enhancements.  He was sentenced to forty
years' confinement for the offense of unlawful possession of a firearm by a felon and to life
in prison for the offense of attempted murder with a deadly weapon, with the sentences to
run concurrently.  The two cases were tried together, and Rockins has raised the same
contention of error, supported by the same arguments, in each appeal.  
          In his single contention of error, Rockins argues he received ineffective assistance
of counsel at trial.  For the reasons stated in our opinion in cause number 06-03-00041-CR, decided this date, we likewise find his contention in this appeal to be without
merit.
          We affirm the judgment.  
          
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      December 22, 2003
Date Decided:         December 30, 2003

Do Not Publish